DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-5, 7, 9, 11-13 in the reply filed on 02/17/2022 is acknowledged.  Furthermore, applicant acknowledge the distinct species set forth in claims 1-5, 7, 9, 11-13.  Such distinct species group will be examined on the merits (claims 1-5, 7, 9, 11-13)
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9, 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the preamble of claim 1 it is set forth a system for “real time” imaging for “displaying” a parathyroid; however the system does not set forth any element that provides the “real time” imaging or that display such parathyroid; therefore the claim is unclear.
Furthermore, in claim 1, line 7 “the” autoflurescence image lacks antecedent basis.  Furthermore, it is unclear as to how a background image is generated since no element in the system provides for a generation of the background image neither whether for example if instead an element receives such background image from a stored location or element.
In claim 9, it is unclear and indefinite what a “mark marking the emission spectrum of the parathyroid” is; what would be considered a mark? Would just selecting a specific part of the spectrum be considered as a “mark marking”? such a limitation is unclear.  
Furthermore, it is further unclear as to what element in the system would be configured to perform such a “mark marking”.
Claims 11-13 are unclear and indefinite since they just further limit the function of the element in claim 1 rather than the structure. A claim term is functional when it recites a feature “by what it does rather than by what it is”. In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
In claim 11, in is unclear what element further performs such a function recited in claim 11.  Furthermore, “the” notch filter lacks antecedent basis.  
Furthermore in claims 11, 12, it set forth that “in order to provide an image which a visible ray image and autofluorescent image overlap”, however, claim 1 does not provide for an overlapping of such images, much less generation of those images; such, it is unclear as to why claim 11 refers to a step that has not being claimed.
In claim 13, it is set forth “an analyzes an image” however, it is unclear which element in the system perform such a step.  Furthermore, claim 13 set forth “in order to effectively separate the autofluorescent image having a small intensity of light from the visible ray image having a large intensity of light and emphasize the autofluorescent image.”; such a limitation appears to be merely be a result or consequence of a previous step of the analyzes of an image; which therefore makes unclear how or what such a limitation is further limiting.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9,  rejected under 35 U.S.C. 103 as being unpatentable over Mannoh et al. (US 2022/0007997, effective filing date Jul. 30, 2008 in view of Howard et al. WO 2009/06411 in view of Wu et al. US 2008/0228083).
Mannoh discloses a real-time parathyroid imaging device for displaying a parathyroid the real-time parathyroid imaging device comprising (see Abstract):
a light source configured to emit light to a thyroid and excite a parathyroid (see para. 0066,0067, “Referring to FIGS. 2A-2G, and particularly to FIG. 2G, the combined auto-fluorescence imaging and LSCI system are shown according to one embodiment of the invention. The system includes a light source for emitting a beam of light to illuminate a target of interest 105; and an imaging head 100 positioned over the target of interest 105 for acquiring auto-fluorescence images and LSCI images of light from the illuminated target of interest 105 responsive to the illumination.” ;
Although Mannoh fails to explicitly disclose an excitation filter, Howard discloses an excitation filter disposed in front of the light source (see para. 0062, “excitation filter 88” passband filter), It would have been obvious to one skilled before the effective filling date to have an excitation filter as disclose by Howard into the invention of Mannoh because doing so will allow for a attenuation of wavelengths that do not correspond to the excitation wavelength (see para. 0062).
Furthermore, although Mannoh in view of Howard disclose the system above, it fail to further disclose an infrared ray illuminator which emits infrared rays toward the thyroid, Wu discloses a non-evasive method and apparatus of detection organism tissues, having an infrared illuminator (0006) which target both side of the thyroid gland which infrared spectra (see para. 0034). It would have been obvious to one skilled before the effective filing date to further have a infrared illuminator in addition to the light source in order to diagnose the pathologic change of the thyroid gland (see Fig. 10).
a detector configured to detect the autofluorescence image with a background image, wherein the autofluorescence image is generated according to an autofluorescence spectrum emitted from the parathyroid (see para. 0032, “In one embodiment, said processing the acquired auto-fluorescence and LSCI images comprises cropping a background-subtracted auto-fluorescence image to remove first pixels on each edge; thresholding the cropped auto-fluorescence image into first, second and third intensity levels using a multiple thresholding scheme, wherein the first intensity level is corresponding to a low intensity background; setting the second intensity level equal to the low intensity background, resulting in an image having a distinction between the parathyroid gland of interest and everything else; filtering the resulted image using a two-dimensional Gaussian to locate a dominant cluster of points, wherein the dominant cluster of points is corresponding to the parathyroid gland; converting the filtered image to an edge map; and fitting an active contour model to the edge map to obtain the contour demarcating the parathyroid gland.; and
an emission filter disposed in front of the detector (see para. 0017, 0070, “The imaging head 100 also has a movable switching plate accommodating filters 140 and an iris 145, as shown in FIGS. 2E-2G, being located between the first lens 150 and the second lens 130. The movable switching plate operably moves between a first position and a second position. When the movable switching plate is in the first position, the filters 140 are positioned in the optical path 182 (FIG. 2E) and the detector operably acquires the auto-fluorescence images. When the movable switching plate is in the second position, the iris 145 is positioned in the optical path (FIG. 2F) and the detector acquires the LSCI images. In one embodiment, the filters includes, but are not limited to, a combination of an 808 nm long-pass filter and an 800 nm long-pass filter, and the iris comprises, but is not limited to, a 15 mm diameter iris. It should be appreciated that any long-pass or band-pass filters between the range of about 800 nm to about 830 nm can be utilized to practice the invention. In addition, for this configuration, any iris size less than 15 mm also works provided there is enough light. The 15 mm diameter of an iris is the limit to satisfy an equation regarding speckle size.”,
wherein the emission filter includes a band-pass filter or a notch filter to be configured to pass through the autofluorescence spectrum, block the light source spectrum, and adjust transmissivity of visible rays and near-infrared rays “see para. 0070, 0094, “The detection path 182 basically includes two lenses: a 400 mm lens 150 to collect light 180 scattered from the tissue of interest responsive to the illumination from the imaging plane, and an 85 mm lens 130 (Edmund Optics, Barrington, N.J.) to focus this light 180 onto the detector (camera sensor) 120. The camera 120 is a near-infrared optimized Basler acA1300-60 gmNIR (Basler AG, Ahrensburg, Germany). The imaging head 100 is designed to use one camera 120 to acquire both fluorescence and laser speckle images. This is achieved by sliding either a combination 140 of an 808 nm long-pass filter (Semrock, Rochester, N.Y.) and an 800 nm long-pass filter (Midwest Optical Systems, Palatine, Ill.), or a 15 mm diameter iris 145 into the detection path 182 in-between the two lenses 150 and 130, where the filters 140 are in place for fluorescence, and the iris 145 for LSCI, respectively, (see FIGS. 2E-2G). Remotely switching the switching plate that accommodates the filters 140 and iris 145 (see FIGS. 2E-2F) between the filters 140 and iris 145 in the detection path 182 is achieved using a linear actuator (Actuonix Motion Devices, Victoria, BC, Canada). In front of the 400 mm lens 150 is a focus tunable lens 152 (Optotune, Dietikon, Switzerland), the purpose of which is to enable remote image focusing, and attached to the front of the focus tunable lens 152 is the another linear polarizer 154”.

    PNG
    media_image1.png
    637
    1284
    media_image1.png
    Greyscale

With respect to claim 2, Mannoh discloses the real-time parathyroid imaging device of claim 1, wherein the light source is a Light Emitting Diode (LED) or a laser diode light source. (see para. 0093)

With respect to claim 3, Mannoh discloses the real-time parathyroid imaging device of claim 2, wherein the LED or laser diode light source is a collimated light source having a predetermined peak wavelength. (see para. 0024)
 With respect to claim 4, Mannoh discloses the real-time parathyroid imaging device of claim 1, wherein the detector includes a Digital Single Lens Reflex (DSLR) camera, or a camera mounted with a Charged Coupled Device (CCD), a Complementary Metal Oxide Semiconductor (CMOS), or a near- infrared sensor. (see para. 0026, 0094)

With respect to claim 5, Mannoh discloses the real-time parathyroid imaging device of claim 1, wherein the excitation filter is a band-pass filter having a predetermined peak wavelength and band width. (see para. 0070 Mannoh, see para. 0062 Wu)

With respect to claim 7, Mannoh discloses the real-time parathyroid imaging device of claim 1, wherein the excitation filter and the emission filter are-include band-pass filters having different peak wavelengths and bandwidths (see para. 0070 Mannoh, see para. 0062 Wu).

With respect to claim 9, Mannoh discloses the real-time parathyroid imaging device of claim 1, wherein a mark marking the emission spectrum of the parathyroid by the light source detected by the detector is an autofluorescent image (see para. 0032, 0035, 0097, 0100, 0102).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793